DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 21 January 2021, the claims were amended. Based on these amendments and the Examiner’s amendment below, the objections to the claims and the rejections under 35 U.S.C. 112 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Salen on 31 March 2021.
The claims have been amended as follows:

6.	(currently amended) A method for producing a urethane foam molded body utilizing the material for reinforcement in urethane foam molding according to claim 1, comprising:
fixing the material for reinforcement in urethane foam molding on a molding surface of a shaping mold, which contains magnets buried in some predetermined positions, due to magnetic force,

removing a urethane foam molded body obtained by foam molding from the shaping mold.

******
Claim 6 has been amended to correct a minor typographical error.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a material in which a nonwoven fabric has been impregnated with a hot melt magnetic material, wherein the hot melt magnetic material has a softening point of 70 to 100 °C and comprises ethylene-vinyl acetate and magnetic powder.
The closest prior art is that cited in the office action of 21 October 2020 (“the office action”), particularly U.S. Patent Application Publication No. 2015/0061173 (“Murata”), as applied to claim 1, and U.S. Patent Application Publication No. 2016/0039154 (“Mogi”), U.S. Patent Application Publication No. 2009/0087601 (“Kobayashi”), and U.S. Patent Application Publication No. 2014/0363611 (“Yoshida”)
As discussed in paragraphs 13-19 of the office action, Murata discloses a fabric reinforcing material 1 in which a thermoplastic magnetic resin material 3 permeates the surface of a non-woven fabric 2. See paragraph 31 of Murata. The resin material 3 can comprise ethylene-vinyl acetate and magnetic powder. See paragraphs 47-51 of Murata. However, Murata does not disclose that the resin material 3 has a softening point in the range of 70 to 100 °C, as required by claim 1. Furthermore, as demonstrated by the Applicant in the responses of 21 January and 16 February 2021 and the declaration of 16 February 2021, the claimed softening point is not an inherent feature of the Murata’s resin material 3.
As discussed in paragraphs 32-42 of the office action, the combination of Mogi, Kobayashi, and Yoshida teaches that the vinyl acetate content of ethylene-vinyl acetate can be adjusted to achieve an appropriate flexibility, thereby preventing delamination and breakage in applications such as that of Murata. Changing the vinyl acetate content also changes the melting point of the ethylene-vinyl acetate. However, there is nothing of record to indicate that such a modification would necessarily result in the resin material 3 of Murata having a softening point in the range of 70 to 100 °C, as required by claim 1. Notably, the Applicant’s Table 1 (in paragraph 36 of the clean copy of the specification) indicates that increasing the vinyl acetate content/reducing the melting point of the ethylene-vinyl acetate is not directly correlated with a reduction in the softening point of the resulting hot melt magnetic material. See examples M-1 through M-6 in particular. Also, example M-6 in Table 1 is similar to example M-15 in the 
Claims 2-5 are allowed based on their dependency from claim 1. Claim 6 is allowed based on its incorporation of the subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J DERUSSO/Examiner, Art Unit 1744                      

/MARC C HOWELL/Primary Examiner, Art Unit 1774